212 F.2d 792
UNITED STATES of America ex rel. Vincenzo CARROLLO, alsoknown as Charles V. CARROLLO, Appellant,v.J. L. O'ROURKE, Acting Director, Immigration andNaturalization Service, Kansas City, Missouri.
No. 15059.
United States Court of Appeals,Eighth Circuit.
April 21, 1954.

1
Appeal from the United States District Court, for the Western District of Missouri.


2
Edward L. Scheufler, U.S. Atty., Kansas City, Mo., and Horace Warren Kimbrell, Asst. U.S. Atty., Kansas City, Mo., for appellee.


3
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.